DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on February 23, 2022 has been considered and entered. 
Accordingly, claims 1-22 are pending in this application. Claims 7-9, 11, 14, and 23 are currently amended; claims 1-6, 8-10, 12-13, and 15-22 are original.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
In claim 9 line 6, “accessing a second number of the serially coupled memory elements” should read “accessing the second number of the serially coupled memory elements” instead.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A. bit aligner recited in claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A. bit aligner: See fig. 4 reference 402; paragraph [0065] “Sequencer 402 may be configured to activate one or more of word lines WL0 to WL3 that correspond to bit positions of respective groups of aligned bit positions as shown in Table 1 as well as the carry over C”; paragraph [0067] “sequencer 402 activates word lines WL 0 and WL 2 to access A0 and A2 (i.e., partial computational result 2 in Table 1)”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vali et al. (US Patent No. 9,430,735 B1), hereinafter Vali.
Regarding claim 1, Vali teaches a method comprising
selecting for access first bit positions of first bits of an operand stored in a first portion of a memory array, the first bits accessible via a first data line (Vali Figs. 4, 5A-5D, 7A-7B, and col 3 lines 16-32 operand – data stored in each cell of the memory cell array; first bits and first bit positions – bits stored in the first memory cell of NAND strings 502 and 504 enclosed in dashed line 540 in Fig. 5A; first data line – bit line BL1 510; col 8 lines 21-51; col 5 lines 59-63 “To operate the memory array 400 as a first neuron model, a memory cell from string 402 and a memory cell 60 from string 404 are selected. For example, memory cells 4101 and 4102 might comprise the memory cells of a first neuron model having two inputs; col 3 lines 14-16 “each memory cell is individually programmed as either a single level cell (SLC) or a multiple level cell (MLC)”);
activating first access lines associated with the selected first bit positions (Vali Figs. 4, 5A-5D, 7A-7B and col 8 lines 21-51 first access lines – word lines 5241 and 5261; “the word lines 5241 , 5261 coupled to the first level neuron models 540 and 542 are biased by the word line drivers 534, 536 with potential responsive to the two input values initially received and stored in the word line register 532. The remaining word lines are biased to a Vpass potential to activate each unselected memory cell of the memory cell strings”);
accessing the first bits of the operand (Vali Figs. 4, 5A-5D, 7A-7B and col 8 lines 21-51 “the word lines 5241 , 5261 coupled to the first level neuron models 540 and 542 are biased by the word line drivers 534, 536 with potential responsive to the two input values initially received and stored in the word line register 532 … Sense circuitry 516, 518 performs a sense operation on the bit lines BL1 510 and BL2 512. The current and/or voltage sensed on the bit lines will be dependent on the word line bias applied to each memory cell of the two neuron models and the respective data state of each memory cell of each neuron model”; col 6 lines 19-22 “During a sense operation, BL 408 might be pre-charged to a particular level prior to concurrently applying the first and second input potentials to the two selected memory cells 4101 , 4102 comprising the first neuron model”); and 
receiving at least a portion of a computational result responsive to the accessed first bits (Vali Figs. 4, 5A-5D, 7A-7B and col 8 lines 21-51 “the current sensed on BL1510 might correspond to the sum of current flowing through the two memory cells (shown enclosed by dashed line 540) of neuron model 540 from BL1 to the source 514 while word lines 5241 and 5261 are biased with the two initial input potential”; a portion of a computational result – sum of current flowing through BL1).

Regarding claim 2, Vali teaches all the limitations of claim 1 as stated above. Further, Vali teaches the method further comprising: selecting a first bit position of the first bit positions of the operand responsive to a value of a bit at a first bit position of an operator; and selecting a second bit position of the first bit positions of the operand responsive to a value of a bit at a second bit position of the operator (Vali Fig. 5A col 8 lines 21-26 “the word lines 5241, 5261 coupled to the first level neuron models 540 and 542 are biased by the word line drivers 534, 536 with potential responsive to the two input values initially received and stored in the word line register 532”; first bit position of the first bit positions – memory cell along the word line 5241; second bit position of the first bit positions – memory cell along the word line 5261; operator – two input values; value of a bit at a first bit position of the operator – value of one of the two input values; value of a bit at a second bit position of the operator – value of the other of the two input values; col 8 lines 4-7 “The two input values might comprise data values each comprising one or more bits of data, for example”).

Regarding claim 3, Vali teaches all the limitations of claim 1 as stated above. Further, Vali teaches the method further comprising: generating a partial computational result based at least in part on a number of accessed first bits that have a specified bit value (Vali Figs. 4, 5A-5D, 7A-7B and col 8 lines 21-51 “the current sensed on BL1510 might correspond to the sum of current flowing through the two memory cells (shown enclosed by dashed line 540) of neuron model 540 from BL1 to the source 514 while word lines 5241 and 5261 are biased with the two initial input potentials. A data value representative of the current sensed in BL1 510 during the first read operation might be latched in the sense circuitry 516 and transferred over the output signal line 520, for example”; col 11 lines 29-42 “the output data values transferred on output signal lines 520 and 522 might be combined (e.g., summed to generate a single output data value for the particular neuron model. For example, the summed output data value might comprise a value representative of the sum of the current sensed on bit lines 510 and 512” where partial computational result – summed output data value might comprise a value representative of the sum of the current sensed on bit lines 510 and 512).

Regarding claim 5, Vali teaches all the limitations of claim 1 as stated above. Further, Vali teaches the method further comprising:
selecting for access second bit positions of second bits of the operand (Vali Fig. 5B and column 8 lines 63-67 second bit positions of second bits – bit positions in the NAND strings 502-508 enclosed in dashed line 544 and 546; col 5 lines 59-63 “To operate the memory array 400 as a first neuron model, a memory cell from string 402 and a memory cell 60 from string 404 are selected. For example, memory cells 4101 and 4102 might comprise the memory cells of a first neuron model having two inputs); 
activating second access lines associated with the selected second bit positions (Vali Fig. 5B and column 8 lines 63-67 “During the second sense operation of the neural network illustrated by FIG. 5B, the word lines 5242 , 5262 coupled to the memory cells of the second level neuron models 544 and 546 are biased by the word line drivers 534, 536” where second access lines - the word lines 5242 , 5262); and 
accessing the second bits of the operand responsive to the activated second access lines (Vali Fig. 5B and column 8 line 63 to col 9 line 17 “During the second sense operation of the neural network illustrated by FIG. 5B, the word lines 5242 , 5262 coupled to the memory cells of the second level neuron models 544 and 546 are biased by the word line drivers 534, 536 … Sense circuitry 516, 518 performs a sense operation on the bit lines BL1 510 and BL2 512 as part of the second sense operation … The current and/or voltage sensed on the bit lines BL1, BL2 will be at least partially dependent on the word line potential applied to each memory cell of the two neuron models 544, 546 and the respective data state of each of the selected memory cells comprising the two neuron models 544, 546”).

Regarding claim 6, Vali teaches all the limitations of claim 5 as stated above. Further, Vali teaches the method further comprising:
receiving a first partial computational result responsive to the accessed second bits (Vali Fig. 5B and col 9 lines 12-17 “The current and/or voltage sensed on the bit lines BL1, BL2 will be at least partially dependent on the word line potential applied to each memory cell of the two neuron models 544, 546 and the respective data state of each of the selected memory cells comprising the two neuron models 544, 546” where first partial computational result - The current and/or voltage sensed on the bit line BL1);
receiving a second partial computational result responsive to the accessed second bits (Vali Fig. 5B and col 9 lines 12-17 “The current and/or voltage sensed on the bit lines BL1, BL2 will be at least partially dependent on the word line potential applied to each memory cell of the two neuron models 544, 546 and the respective data state of each of the selected memory cells comprising the two neuron models 544, 546” where second partial computational result - The current and/or voltage sensed on the bit line BL2); and
combining the first partial computational result and the second partial computational result (Vali col 11 lines 32-36 “the output data values transferred on output signal lines 520 and 522 might be combined (e.g., summed) to generate a single output data value for the particular neuron model. For example, the summed output data value might comprise a value representative of the sum of the current sensed on bit lines 510 and 512”).

Regarding claim 7, Vali teaches all the limitations of claim 1 as stated above. Further, Vali teaches the method further comprising: accessing the first data line at the first bit positions using one or more of the first data line, memory elements, the first access lines, or any combination or subcombination thereof (Vali Figs. 4, 5A-5D and col 5 line 59 – col 6 line 35 accessing the first data line at the first bit positions requires at least using the memory cells and word lines coupled to the selected memory cells).
Regarding claim 9, Vali teaches all the limitations of claim 7 as stated above. Further, Vali teaches the method further comprising:
 placing a first number of serially coupled memory elements into a low impedance mode (Vali Figs. 4 and 5A-5D and col 6 lines 14-16 “The remaining word lines of each string (e.g., other than those coupled to selected memory cells) might be biased at a potential (e.g., Vpass potential); col 8 lines 26-28 “The remaining word lines are biased to a Vpass potential to activate each unselected memory cell of the memory cell strings” serially coupled memory elements – NAND strings; low impedance mode – biasing to Vpass potential); and
while a second number of the serially coupled memory elements are in a default impedance mode (Vali Figs. 4 and 5A-5D and col 6 lines 1-3 “The word lines 4201 and 4202 coupled to the selected memory cells 4101 , 4102 might each be biased to a first potential and to a second potential, respectively”): 
accessing a second number of the serially coupled memory elements (Vali Figs. 4 and 5A-5D and col 6 lines 19-22  “During a sense operation, BL 408 might be pre-charged to a particular level prior to concurrently applying the first and second input potentials to the two selected memory cells 4101 , 4102 comprising the first neuron model”); and 
determining the second number of the accessed serially coupled memory elements that have a specified bit value (Vali Figs. 4 and 5A-5D and col 6 lines 25-33 “the amount of current present on the bit line BL 408 during the sense operation is dependent upon the data states of the two selected memory cells and the potentials ( e.g., input potentials) applied to their respective word lines. For example, the bit line current on BL 408 comprises a sum of the current, if any, flowing through each string of memory cells responsive to the conductive state of the selected memory cells of strings 402 and 404”).

Regarding claim 10, Vali teaches all the limitations of claim 1 as stated above. Further, Vali teaches the method further comprising:
coupling the first access lines to a specified level (Vali Figs. 4 and 5A-5D and col 6 lines 1-3 “The word lines 4201 and 4202 coupled to the selected memory cells 4101, 4102 might each be biased to a first potential and to a second potential, respectively” where specified level - first and second potential);
providing a driver signal to the first data line (Vali Figs. 4 and 5A-5D and col 6 lines 19-20 “During a sense operation, BL 408 might be pre-charged to a particular level prior to concurrently applying the first and second input potentials” driver signal – signal to pre-charge the bit line); and
sensing a signal at the first data line (Vali Figs. 4 and 5A-5D and col 6 lines 25-35 “the amount of current present on the bit line BL 408 during the sense operation is dependent upon the data states of the two selected memory cells and the potentials ( e.g., input potentials) applied to their respective word lines. For example, the bit line current on BL 408 comprises a sum of the current, if any, flowing through each string of memory cells responsive to the conductive state of the selected memory cells of strings 402 and 404” where signal – current present on the bit line BL 408 during the sense operation).

Regarding claim 11, Vali teaches all the limitations of claim 1 as stated above. Further, Vali teaches the method further comprising:
accessing groups of bits of the first data line (Vali Fig. 5A col 8 lines 21-26 “the word lines 5241, 5261 coupled to the first level neuron models 540 and 542 are biased by the word line drivers 534, 536 with potential responsive to the two input values initially received and stored in the word line register 532” groups of bits – bits stored in the memory cells enclosed in dashed line 540 connected to BL1);
receiving intermediate partial computations responsive to states of the accessed groups of bits of the first data line (Vali Fig. 5A and col 8 lines 28-39 “ Sense circuitry 516, 518 performs a sense operation on the bit lines BL1 510 and BL2 512 … the current sensed on BL1 510 might correspond to the sum of current flowing through the two memory cells (shown enclosed by dashed line 540) of neuron model 540 from BL1 to the source 514 while word lines 5241 and 5261 are biased with the two initial input”); and
combining the intermediate partial computations to obtain a partial computational result (Vali col 11 lines 31-36 “the output data values transferred on output signal lines 520 and 522 might be combined (e.g., summed) to generate a single output data value for the particular neuron model. For example, the summed output data value might comprise a value representative of the sum of the current sensed on bit lines 510 and 512”).

Regarding claim 12, Vali teaches all the limitations of claim 1 as stated above. Further, Vali teaches the method further comprising: 
accessing second bits at the first bit positions of a second operand stored in a second portion of the memory array, the second bits accessible via a second data line responsive to the activated first access lines (Vali Figs 5A-5D second operand stored in a second portion of the memory array – data stored in the second column of the memory array; second data line – BL2; col 8 lines 48-51 “A similar sense operation as described above with respect to BL1 510 is concurrently performed on the bit line BL2 512 according to various embodiments of the present disclosure”).

Claim 22 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zidan et al. (US-PGPUB 2020/0357459 A1), hereinafter Zidan.
Regarding claim 22, Zidan teaches a circuit comprising:
a first line (Zidan Fig. 3 and paragraph [0031] first line – bit line);
a number of second lines configured to couple to the first line, wherein each respective lines of the number of second lines configured to couple to the first line via a memory element and comprise an activation element configured to alternately couple and de-couple the first line to a specified voltage level (Zidan Fig. 3 and paragraph [0031] second lines – word lines; memory element – memory cells; activation element – transistor 310; paragraph [0037] “if a current bit in the input register 505 is a '1' the corresponding word line can be activated by the word line drivers 510 and the output on the bit lines will be the '0' or '1' state of the respective cell corresponding to multiplication by' 1'. If the current bit in the input register 505 is a '0' the corresponding word line is not activated by the word line driver 510 and the output on the bit lines will be '0' corresponding to multiplication by '0'” where activated or not activated corresponds to alternately couple and de-couple”); and
a circuitry coupled to terminals that are arranged to enable the circuitry to measure a voltage across a parallel network activated by operative coupling the first line to a reference node (Zidan Fig. 5 and paragraphs [0035] circuitry – readout circuitry; parallel network – resistive memory cells, bit line, and word lines; reference node – node connecting the bit line and the readout circuitry; “The readout circuitry 520 can be coupled to respective bit lines, and or optionally to respective source lines. In one implementation, the readout circuitry 520 can include one or more sets of sense amplifiers coupled to respective bit lines and/or source lines. The sense amplifiers can be configured to digitize the readout current on the bit lines into binary values that are supplied to the respective accumulators 525”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vali in view of Zidan.
Regarding claim 8, Vali teaches all the limitations of claim 1 as stated above. Further, Vali teaches the method further comprising accessing the first data line at respective first bit positions using a parallel […] network comprising the first data line, memory elements, and the first access lines (Vali Figs. 4, 5A-5D and col 6 lines 19-35; parallel network comprising the first data line, memory elements, and the first access lines – for example, enclosed dashed line 540 comprising the BL1, the selected memory cells, and the word lines 5241 and 5261 associated with the selected memory cells in Fig. 5A).
Vali does not explicitly teach accessing the first data line at respective first bit position using a parallel resistive network comprising the first data line, memory elements, and the first access lines.
However, on the same field of endeavor, Zidan discloses a memory device for performing dot product operations that includes a parallel resistive network comprising a first data line, memory elements, and first access lines (Zidan Figs. 2-3, 5 and paragraph [0031]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vali using Zidan and configure the memory array of Vali to include resistive memory cells arranged as a parallel resistive network as shown in Figs. 2, 3 or 5 of Zidan. Both Vali and Zidan are directed to performing computations in memory and one of ordinary skill in the art could have substituted the NAND string memory cells of Vali for the resistive memory cells of Zidan, and the results of the substitution would have been predictable. See MPEP 2141.III.B. The predictable result is a memory cell capable of storing operand bit values for the computations.
Therefore, the combination of Vali as modified in view of Zidan teaches accessing the first data line at respective first bit positions using a parallel resistive network comprising the first data line, memory elements, and the first access lines.

Regarding claim 13, Vali teaches all the limitations of claim 1 as stated above. Further, Vali teaches the method further comprising
allocating unique operators with operands (Vali Figs. 5A-5D and col 8 lines 21-26; “the word lines 5241, 5261 coupled to the first level neuron models 540 and 542 are biased by the word line drivers 534, 536 with potential responsive to the two input values initially received and stored in the word line register 532”; two different inputs are applied to the word lines 5241, 5261).
Vali does not explicitly teach outputting bits that are common to all sequences of operators; and activating an access line responsive to determining that an operator bit is a logic high.
However, on the same field of endeavor, Zidan discloses a method for performing multiplication in memory which includes outputting bits that are common to all sequences of operators; and activating an access line responsive to determining that an operator bit is a logic high ( Zidan paragraph [0035] “if a current bit in the input register 505 is a '1' the corresponding word line can be activated by the word line drivers 510 and the output on the bit lines will be the '0' or '1' state of the respective cell corresponding to multiplication by ‘1’. If the current bit in the input register 505 is a '0' the corresponding word line is not activated by the word line driver 510 and the output on the bit lines will be '0' corresponding to multiplication by '0'”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to combine the teachings of Vali and Zidan and configure the system of Vali to output a “0” when the input value applied to a world line is “0” and output the value stored in the corresponding memory cell when the input value applied to a word line is “1”. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. See MPEP 2141.III.D. The predictable result is outputting the value of “0” when the multiplier is “0” and outputting the value stored in the memory cell when the multiplier is “1”.
Therefore, the combination of Vali as modified in view of Zidan teaches outputting bits that are common to all sequences of operators; and activating an access line responsive to determining that an operator bit is a logic high.

Regarding claim 14 Vali teaches a system comprising:
access lines (Vali Figs. 4, 5A-5D access lines – word lines);
a data line coupled to the access lines and configured to exhibit states responsive to respective activated access lines (Vali Figs. 4, 5A-5D and col 6 lines 25-33 “the amount of current present on the bit line BL 408 during the sense operation is dependent upon the data states of the two selected memory cells and the potentials ( e.g., input potentials) applied to their respective word lines. For example, the bit line current on BL 408 comprises a sum of the current, if any, flowing through each string of memory cells responsive to the conductive state of the selected memory cells of strings 402 and 404” where data line – bit line BL); 
a bit quantifier coupled to the data line, wherein the bit quantifier is configured to determine one or more states of the data line (Vali Figs. 4, 5A-5D and col 6 lines 36-42 “Sense circuitry 430 is configured to respond to the bit line current and generate an output responsive to the bit line current. The generated output might comprise various types of signals. The output signal might comprise a particular voltage level. The generated output signal might comprise a digital representation (e.g., one or more bits) representative of the current sensed in the bit line BL 408, for example” where bit quantifier – sense circuitry).
Vali does not explicitly teach a computational unit, the computational unit comprising circuitry configured to provide a computational result responsive to the current state of the data line determined by the bit quantifier.
However, on the same field of endeavor, Zidan discloses a memory device comprising access lines, a data line, a bit quantifier coupled to the data line, wherein the bit quantifier is configured to determine a current state of the data line; and a computational unit, the computational unit comprising circuitry configured to provide a computational result responsive to the current state of the data line determined by the bit quantifier (Zidan Fig. 5 bit quantifier – readout circuitry 520; computational unit comprising circuitry – accumulator 520;  paragraph [0035] “the readout circuitry 520 can include one or more sets of sense amplifiers coupled to respective bit lines and/or source lines. The sense amplifiers can be configured to digitize the readout current on the bit lines into binary values that are supplied to the respective accumulators 525. In one implementation, the accumulators 525 can be two operand adders configured to receive binary values from a respective set of readout circuitry 520 as a first operand, the content of the respective shift register 530 as a second operand, and providing the sum thereof as an output to the respective shift register 530”; paragraph [0039] “The readout circuitry 520 can be configured to sense one or more sets of respective bit lines to determine partial products for each set of respective bit lines in response to the word line drivers 510 sequentially biasing each word line for each bit position in the corresponding input register. Each set of bit lines can also be referred to as a compute slice. Each accumulator 525 can be configured to sum each partial product to the current content of a corresponding shift register 530 and then load the sum into the corresponding shift register 530”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vali using Zidan and configure the system of Vali to include additional circuitry such as accumulators for summing partial products in response to biasing the word lines. Both Vali and Zidan are directed to preforming computations in memory and one of ordinary skill in the art would have been capable of applying this known technique of using an accumulator that includes an adder to a known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. The improvement is a memory device that can be used to perform matrix computations. The predictable result is for summing output data on the bit lines. See MPEP 2141.III(D).
Therefore, the combination of Vali as modified in view of Zidan teaches a computational unit, the computational unit comprising circuitry configured to provide a computational result responsive to the current state of the data line determined by the bit quantifier.

	Regarding claim 15, Vali as modified in view of Zidan teaches all the limitations of claim 14 as stated above. Further, Vali as modified in view of Zidan teaches the system further comprising a bit aligner configured to activate one or more of the access lines (Vali Fig. 5A and col 8 lines 21-26 “the word lines 5241 , 5261 coupled to the first level neuron models 540 and 542 are biased by the word line drivers 534, 536 with potential responsive to the two input values initially received and stored in the word line register 53”; col 7 lines 50-54 “The word line drivers 534, 536 are configured to generate and apply particular voltages to the word lines 524, 526, such as responsive to data stored in the word line register 532, during operation of the memory device 500” where bit aligner – word line driver).
	
	Regarding claim 16, Vali as modified in view of Zidan teaches all the limitations of claim 15 as stated above. Further, Vali as modified in view of Zidan teaches wherein the access lines are configured to be activated by operative coupling to a specified level (Vali Fig. 5A and col 8 lines 21-26 “the word lines 5241 , 5261 coupled to the first level neuron models 540 and 542 are biased by the word line drivers 534, 536 with potential responsive to the two input values initially received and stored in the word line register 53”; col 7 lines 50-54 “The word line drivers 534, 536 are configured to generate and apply particular voltages to the word lines 524, 526, such as responsive to data stored in the word line register 532, during operation of the memory device 500”).

	Regarding claim 17, Vali as modified in view of Zidan teaches all the limitations of claim 14 as stated above. Further, Vali as modified in view of Zidan teaches wherein the computational unit is configured to asynchronously provide a partial computational result corresponding to a state of the data line (Zidan paragraph [0039] “The readout circuitry 520 can be configured to sense one or more sets of respective bit lines to determine partial products for each set of respective bit lines in response to the word line drivers 510 sequentially biasing each word line for each bit position in the corresponding input register. Each set of bit lines can also be referred to as a compute slice. Each accumulator 525 can be configured to sum each partial product to the current content of a corresponding shift register 530 and then load the sum into the corresponding shift register 530”).

	Regarding claim 19, Vali as modified in view of Zidan teaches all the limitations of claim 14 as stated above. Further, Vali as modified in view of Zidan teaches wherein a number of serially coupled memory elements form the data line and the access lines (Vali Figs. 4, 5A and col 5 lines 4-19 serially coupled memory elements – NAND strings of memory cells).

	Regarding claim 20, Vali as modified in view of Zidan teaches all the limitations of claim 14 as stated above. Further, Vali as modified in view of Zidan teaches wherein the computational unit is configured to: obtain partial computational results corresponding to respective states of the data line; and combine the partial computational results to obtain the computational result (Zidan paragraph [0039] “The readout circuitry 520 can be configured to sense one or more sets of respective bit lines to determine partial products for each set of respective bit lines in response to the word line drivers 510 sequentially biasing each word line for each bit position in the corresponding input register. Each set of bit lines can also be referred to as a compute slice. Each accumulator 525 can be configured to sum each partial product to the current content of a corresponding shift register 530 and then load the sum into the corresponding shift register 530”).

Regarding claim 21, Vali as modified in view of Zidan teaches all the limitations of claim 14 as stated above.
Vali in view of Zidan does not teach further comprising a memory, wherein the computational unit is configured to: store intermediate partial computations at the memory; and obtain a partial computation based, at least in part, on an intermediate partial computation stored at the memory.
However, Zidan discloses the memory device further comprising a memory, and wherein the computational unit is configured to: store intermediate partial computations at the memory; and obtain a partial computation based, at least in part, on an intermediate partial computation stored at the memory (Zidan Fig. 5 memory – shift register;  paragraph [0035] “the accumulators 525 can be two operand adders configured to receive binary values from a respective set of readout circuitry 520 as a first operand, the content of the respective shift register 530 as a second operand, and providing the sum thereof as an output to the respective shift register 530”; paragraph [0039] “Each accumulator 525 can be configured to sum each partial product to the current content of a corresponding shift register 530 and then load the sum into the corresponding shift register 530”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vali in view of Zidan and include a shift register for storing intermediate computation results and for providing the intermediate results back to the computation unit. Both Vali and Zidan are directed to performing computations in memory and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a memory device that includes a shift register for storing intermediate result output by the computation unit and feeding the intermediate result back to the computation unit for subsequent accumulation.
Therefore, the combination of Vali as modified in view of Zidan teaches further comprising a memory, wherein the computational unit is configured to: store intermediate partial computations at the memory; and obtain a partial computation based, at least in part, on an intermediate partial computation stored at the memory.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vali in view of Patterson et al. (NPL – “Computer Organization and Design”), hereinafter Patterson.
Regarding claim 4, Vali teaches all the limitations of claim 3 as stated above. Further, Vali teaches wherein the generating the partial computational result comprises: generating a summation result  (Vali col 11 lines 29-42 “the output data values transferred on output signal lines 520 and 522 might be combined (e.g., summed to generate a single output data value for the particular neuron model. For example, the summed output data value might comprise a value representative of the sum of the current sensed on bit lines 510 and 512” summation result – summed output data value).
Vali does not explicitly teach wherein the generating the partial computational result comprises: generating a summation result and a carry-over.
However, on the same field of endeavor, Patterson discloses performing a summation/addition operation to generate a sum result which also includes generating a carry out or carry-over for every bit position being added (Patterson page 179 Fig. 3.1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vali in view of Patterson and generate a carry-over when summing or combining the current sensed on bit lines 510 and 512. Generating a carry is a normal part of performing addition operation and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is generating carries when performing addition operations in order to generate the correct sum result. See MPEP 2141.III(A).
Therefore, the combination of Vali as modified in view of Patterson teaches wherein the generating the partial computational result comprises: generating a summation result and a carry-over.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vali in view of Zidan as applied to claim 14 above, and further in view of Cernea (US-PGPUB 2016/0099073 A1).
Regarding claim 18, Vali as modified in view of Zidan teaches all the limitations of claim 14 as stated above. Further, Vali discloses that the sense circuitry is configured to respond to the bit line current and generate an output responsive to the bit line current. The generated output might comprise various types of signals. The output signal might comprise a particular voltage level. The generated output signal might comprise a digital representation (e.g., one or more bits) representative of the current sensed in the bit line BL (Vali col 6 line 36-42).
The combination of Vali as modified in view of Zidan thus far does not teach wherein the bit quantifier comprises: a voltage divider; an input quantizer; and an encoder.
However, on the same field of endeavor, Cernea discloses a circuit that digitizes an analog voltage, i.e. an analog to digital converter (ADC), comprising a voltage divider; an input quantizer; and an encoder (Cernea Fig. 11 and paragraphs [0086-0087] voltage divider – resistor string; input quantizer – bank of comparators; encoder - encoder).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vali in view of Zidan using Cernea and use the ADC shown in Fig 11 of Cernea in the sense circuitry of Vali. As discussed, Vali discloses digitizing the output voltage representative of the current sensed in the bit line and Cernea discloses a circuitry capable converting an analog voltage to a digital representation. Therefore, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2141.III.A. The predictable result is a sense circuitry comprising an ADC for generating a digital representation representative of the current sensed in the bit line BL.
Therefore, the combination of Vali as modified in view of Zidan and Cernea teaches wherein the bit quantifier comprises: a voltage divider; an input quantizer; and an encoder.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zidan in view of Chiu et al. (NPL – “A Binarized Neural Network Accelerator with Differential Crosspoint Memristor Array for Energy-Efficient MAC Operations”), hereinafter Chiu.
Regarding claim 23, Zidan teaches all the limitations of claim 22 as stated above. 
Zidan does not explicitly teach wherein the reference node is arranged relative to the parallel network such that during a voltage measurement, the reference node acts like a voltage divider.
However, on the same field of endeavor, Chiu discloses parallel multiply and accumulate (MAC) circuit using a memristor array. Further, Chiu discloses that the column of differential memristor cells forms a voltage divider and the voltage on the bit line (BL) reveals the output of the voltage divider (Chiu Abstract, section II first paragraph and Fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Zidan using Chiu and configure the system of Zidan use the differential crosspoint memristor array Chiu such that the column of the memory cells forms a voltage divider, and during a voltage measurement, the node connecting the bit line and the sense circuitry acts like a voltage divider. One of ordinary skill in the art could have substituted the resistive memory cells of Zidan for the memristor cells of Chiu, and the results of the substitution would have been predictable. The predictable result is a memory cell capable of storing data values for the dot product computations. See MPEP 2141.III.A.
Therefore, the combination of Zidan as modified in view of Chiu teaches wherein the reference node is arranged relative to the parallel network such that during a voltage measurement, the reference node acts like a voltage divider.
Response to Arguments
Applicant’s arguments, see remarks pages 5-13, filed 02/23/2022, with respect to the 35 U.S.C. 102(a)(1) rejection of claim 1 have been fully considered and are persuasive. Examiner agrees that Song describes the individual bits of the “multiplicand arrangement bits” are each accessible by a respective different bit line. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of newly found prior art under 35 U.S.C. 102(a)(1) based on Vali et al. (US Patent No. 9,430,735 B1). Further, applicant’s argument with respect to the 35 U.S.C. 103 rejection of claim 22 have been fully considered and are persuasive based at least in part that there was no mapping of a “a parallel network activated by operative coupling the first line to a reference node” in the previous non-final action. However, upon further consideration, a new ground of rejection is made in view of newly found prior art under 35 U.S.C. 102(a)(2) based on Zidan et al. (US-PGPUB 2020/0357459 A1). Further, applicant’s argument with respect to the 35 U.S.C. 103 rejection of claim 14 have been fully considered and are persuasive. Examiner agrees that Song describes bit lines that exhibit a state responsive to only a single activated access line. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of newly found prior art and amendments made under 35 U.S.C. 103 based on Vali in view of Zidan.
Applicant’s arguments, see remarks pages 1-3, filed 02/23/2022, with respect to the 35 U.S.C. 112(f) claim interpretation of “computational unit” have been fully considered and are persuasive. Applicant’s amendment to claim 14 to clarify that the computational unit comprises circuitry performing the claimed functions overcomes the computational unit being interpreted under 35 U.S.C. 112(f). Furthermore, the 35 U.S.C. 112(a) and 112(b) rejections associated with the 112(f) interpretation has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183